ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_09_FR.txt. OPINION DISSIDENTE DE M. MOROZOV
{Traduction |

Jai voté contre la décision de donner suite à la demande d’avis con-
sultatif et j'ai aussi répondu par la négative à la question I et à la question
II visées dans le dispositif de l’avis de la Cour, dont je ne saurais en outre
appuyer les motifs.

Cette attitude tient essentiellement aux raisons suivantes.

1. J’estime que /a Cour est incompétente pour donner l'avis consultatif
que le Comité des demandes de réformation de jugements du Tribunal
administratif sollicite par requête présentée en application de l’article 11
du statut du Tribunal, ladite requête étant la première de ce genre, et
étant formulée près de dix-huit ans après que l’Assemblée générale a
amendé le statut du Tribunal par sa résolution 957 (X) du 8 novembre
1955.

A ce sujet, je peux seulement dire que, si la procédure instituée pour la
prétendue réformation des jugements du Tribunal était réellement judi-
ciaire, comme l’envisageait l’avis consultatif de la Cour du 13 juillet
1954, c’est l’organe de réformation et non la Cour internationale de
Justice qui serait en mesure de statuer valablement sur l’affaire qui con-
cerne le jugement n° 158 du Tribunal.

2. L'article 65, paragraphe 1, du Statut de la Cour, dispose: «La Cour
peut donner un avis consultatif sur toute question juridique, à la demande
de tout organe ou institution qui aura été autorisé par la Charte des
Nations Unies ou conformément à ses dispositions, à demander cet
avis».

IL est incontestable que le Statut n’oblige pas la Cour à donner automa-
tiquement suite à toute espèce de demande d'avis consultatif. La Cour ne
doit donner d’effet à une demande et rendre un avis qu’en stricte confor-
mité avec les dispositions de la Charte et du Statut de la Cour et, notam-
ment, des articles 34 et 65 du Statut et de l’article 96 de la Charte.

La présente demande d'avis consultatif enfreint les principes de la
Charte et le Statut de la Cour.

Il appartient à l'Assemblée générale d’adopter telle résolution qu’elle
juge bon et je ne me propose pas d’engager la Cour dans une revision de la
résolution 957 (X), car il ne s’agit nullement là d’une fonction de la Cour.

Il n’en est pas moins vrai que la compétence et les fonctions de la Cour
doivent être régies, non par telle ou telle résolution adoptée par l’Assemblée
générale, mais par la Charte des Nations Unies et par le Statut de la Cour,
qui fait partie intégrante de la Charte.

134
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 297

3. Contrairement à la conclusion de la majorité de la Cour, la procé-
dure qu’on lui impose ici n’est pas judiciaire.

Selon moi, l’avis consultatif utilise un certain nombre d’arguments peu
convaincants pour justifier la procédure que l’on présente comme une
procédure judiciaire normale de réformation des jugements du Tribunal
administratif des Nations Unies; et des éléments très importants n’ont
pas été pris en considération.

Par exemple, l’avis retient comme argument principal que les jugements
du Tribunal administratif des Nations Unies dans les affaires contentieu-
ses opposant des fonctionnaires des Nations Unies au Secrétaire général
peuvent être réformés par la Cour internationale de Justice, non pas sous
une forme qui continuerait, au moins dans une certaine mesure, la pro-
cédure contentieuse, mais sous la forme d’une procédure consultative. Ce
système insolite a été imaginé il y a dix-huit ans et il est tout à fait clair
qu'on pourrait y déceler une intention de cacher que des particuliers (des
fonctionnaires des Nations Unies) se sont vu attribuer le droit de former
recours contre un jugement et de devenir parties devant la Cour interna-
tionale de Justice, contrairement aux dispositions de l’article 34 du Statut,
aux termes duquel «seuls les Etats ont qualité pour se présenter devant la
Cour».

Cependant, rien ne peut dissimuler que, par le biais il est vrai d’une
procédure présentée comme consultative, des particuliers peuvent devenir
parties à l’instance qui se déroule devant la Cour. Ces personnes peuvent
engager la procédure d’appel contre le jugement du Tribunal administra-
tif, elles ont le droit de présenter à la Cour des exposés et des preuves de
toute nature ainsi que de prendre la parole devant la Cour si celle-ci
décide de tenir audience.

Les limitations de ce droit qui tiennent à l’intervention du Comité des
demandes de réformation et au caractère restrictif des motifs de contesta-
tion prévus (non-exercice de la juridiction ou erreur fondamentale dans la
procédure) n’y changent rien en principe. Elles ne font que porter atteinte
aux intérêts des fonctionnaires des Nations Unies: c’est un point sur
lequel je me propose de revenir.

Il est nécessaire ici de rappeler que la question de la compétence de la
Cour internationale de Justice a été réglée par la Conférence des Nations
Unies sur l’organisation internationale en des termes très clairs, que
traduit l’article 34 du Statut de la Cour. Il est bien connu qu’à l’époque la
délégation du Venezuela avait proposé de modifier le libellé de l’article 34
afin que non seulement les Etats, mais aussi les particuliers, puissent
être autorisés à se présenter devant la Cour quand, siégeant en instance
d’appel, elle connaîtrait de litiges jugés par les tribunaux administratifs
dépendant des Nations Unies, pour autant que les statuts de ces tribu-
naux admettent cette procédure d’appel.

Cette proposition a été rejetée par la Conférence (Conférence des Nations
Unies sur l’organisation internationale, documents, vol. 13, p. 483).

4. Cependant, comment la situation s’est-elle présentée à la session de
1955 de l’Assemblée générale, quand la procédure de réformation des

135
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 298

jugements du Tribunal administratif des Nations Unies a été adoptée, con-
trairement à la décision de la Conférence des Nations Unies sur l’orga-
nisation internationale?

Pour répondre à cette question, il y a lieu de prendre en considération
l'avis consultatif rendu par la Cour le 13 juillet 1954 et les travaux prépa-
ratoires qui ont précédé la revision de l’article 11 du statut du Tribunal
administratif des Nations Unies.

En 1954, la Cour a déclaré, en réponse à la question posée par l’As-
sembiée générale:

«Si l’Assemblée générale envisageait d’instituer, pour les différends
à venir, des dispositions prévoyant la revision des jugements du
Tribunal, la Courestime que l’Assemblée générale elle-même, étant
donné sa composition et ses fonctions, ne pourrait guère agir comme
un organe judiciaire examinant les arguments des parties, appréciant
les preuves produites par elles, établissant les faits, et disant le droit
qui s’y applique — alors surtout que l’une des parties aux différends
est l'Organisation des Nations Unies elle-même.» (Effet de jugements
du Tribunal administratif des Nations Unies accordant indemnité, avis
consultatif du 13 juillet 1954, C.I.J. Recueil 1954, p. 56.)

Or que s'est-il passé en 1955? L'Assemblée générale a créé, sur la base
prétendument de l’article 22 de la Charte, un organe subsidiaire, le
Comité des demandes de réformation de jugements du Tribunal ad-
ministratif, et l’a autorisé à demander des avis consultatifs à la Cour dans
les affaires où le Comité constate que la demande dont il est saisi repose
sur des bases sérieuses, qu’elle émane de particuliers, du Secrétaire général
des Nations Unies ou d’Etats Membres. Il est bien certain que, pour
prendre une telle décision, le Comité doit examiner au fond le jugement
du Tribunal administratif mis en cause.

Vu l’avis précité de la Cour, il apparaît que l’Assemblée générale a
créé un organe «subsidiaire» autorisé à exercer une fonction que l’As-
semblée, selon l’avis de la Cour, ne doit pas exercer elle-même.

Or l’article 22 de la Charte permet à l’Assemblée générale de «créer les
organes subsidiaires qu’elle juge nécessaires à l’exercice de ses fonctions»
(les italiques sont de nous).

Ainsi, d’après l’opinion susvisée, exprimée par la Cour en 1954, et que
je partage pleinement, le Comité créé en 1955 ne saurait être considéré
comme un organe des Nations Unies au sens des articles 7 et 22 de la
Charte et il n’a donc aucun droit de demander des avis consultatifs à la
Cour en application de l’article 96, paragraphe 2, du même instrument.

Une preuve supplémentaire de ce que ce Comité ne pouvait pas con-
sulter la Cour est qu’à part l’Assemblée générale et le Conseil de sécurité
les organes des Nations Unies ne peuvent être autorisés à demander un

136

 
DEMANDE DE REFORMATION (OP. DISS. MOROZOV) 299

avis que «sur des questions juridiques qui se poseraient dans le cadre de
leur activité» (article 96, paragraphe 2, de la Charte). Or, le Comité, qui
n’est pas un organe permanent des Nations Unies, a sollicité un avis con-
sultatif sur une question qui s’inscrit non pas dans le cadre de sa propre
activité, mais dans le cadre de l’activité d’un autre organe, le Tribunal ad-
ministratif des Nations Unies.

5. L’avis consultatif donne à penser que l’activité en question pourrait
s'expliquer sur la base de l’article 101 de la Charte.

Je voudrais rappeler que selon cet article: «Le personnel est nommé
par le Secrétaire général conformément aux règles fixées par l’Assemblée
générale». Mais, comme la Cour l’a déclaré en 1954, la Charte «n'a pas
conféré de fonctions judiciaires à l’Assemblée générale» et, en créant le
Tribunal administratif, celle-ci «ne déléguait pas l'exercice de ses propres
fonctions» (C./.J. Recueil 1954, p. 61).

Ces observations de la Cour soulignent le caractère Judiciaire de l’ac-
tivité du Tribunal administratif des Nations Unies et il y a lieu de les
interpréter en ce sens que toute procédure de réformation des décisions
judiciaires de ce Tribunal doit être elle-même judiciaire.

6. Dès le début, l'adoption de la procédure qui vient de recevoir la
caution d’une majorité des membres de la Cour a procédé de considéra-
tions tout à fait étrangères aux intérêts des fonctionnaires de l'Organisa-
tion des Nations Unies.

Le Secrétaire général de l'Organisation des Nations Unies et le repré-
sentant du Comité du personnel des Nations Unies ont soulevé des ob-
jections contre la procédure de réformation proposée.

Les débats qui se sont déroulés à la Cinquième Commission et aux
séances plénières de l’Assemblée générale en 1955 ont fait apparaître
d’importances divergences de vues concernant la Charte ainsi que le
Statut de la Cour.

A la Cinquième Commission, 30 des 57 délégations n’ont pas voté en
faveur des amendements proposés à l’article 11 du statut du Tribunal. En
séance plénière, 26 délégations sur 59 n’ont pas approuvé ces amende-
ments.

Il n’est peut-être pas inutile, à ce stade, de mentionner aussi certaines
des conséquences importantes de la procédure que la Cour a approuvée.

Comme je l’ai déjà fait observer, cette procédure n’est pas judiciaire.
En plus de la démonstration faite plus haut à ce sujet, j'aimerais souligner
ce qui suit.

L’article 11, paragraphe 3, du statut du Tribunal administratif, autorise
le Secrétaire général à donner effet à l’avis de la Cour, ce qui signifie que
lorsque l’avis de la Cour est contraire au jugement du Tribunal, si le
Secrétaire général en reconnaît le bien-fondé, il peut en droit et en fait
tenir pour nul le jugement du Tribunal, bien que n’érant lui-même qu'une
des parties en cause.

7. L'avis consultatif cite l’avis rendu par la Cour dans Paffaire con-

137
DEMANDE DE RÉFORMATION (OP. DISS. MOROZOV) 300

cernant l'Unesco; le Conseil d'administration de l'OIT ayant été autorisé
par la Conférence internationale du Travail à demander l’avis consultatif
de la Cour à propos de jugements rendus par le Tribunal administratif de
POIT, on a voulu justifier par analogie la procédure acceptée par la Cour
en la présente affaire. Or il convient de souligner que le Conseil d’ad-
ministration de l'OIT (tout comme les conseils d’administration de
certaines autres institutions spécialisées) est l’organe directeur de POIT,
tandis que le Comité des demandes de réformation n’est pas un organe
directeur de l'Organisation des Nations Unies; de plus sa composition
n’est nullement comparable à celle du Conseil d'administration de l’OIT.

Un autre point important est que le droit de demander la réformation
de jugements du Tribunal de l'OIT n’appartient pas à des particuliers ou à
un Etat quelconque, mais au Conseil d'administration lui-même.

Je n’ai pas l'intention d’analyser dans tous leurs détails les autres
différences qui existent entre les dispositions du statut du Tribunal ad-
ministratif de l'OIT relatives à la réformation de jugements de ce tribunal
et celles qui concernent le Tribunal administratif des Nations Unies. Il y
a à ce sujet une divergence de vues bien connue; et si j’ai mentionné les
principales différences importantes entre les deux statuts, c'était seulement
pour montrer qu’il n’y a pas lieu de faire état d’une analogie quelconque,
comme dans le raisonnement que j’ai évoqué plus haut.

(Signé) Platon Morozov.

138
